DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      
                                      Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11, 13-14, 19 and 52 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dieter et al. (EP3109559, see attached translation) in view of Bauke et al. (DE102009000612).
In regards to claim 1, Dieter discloses a heat exchanger element (26, a surface heat exchanger; Figs. 5-7) for building panels (refer to par. 7, wherein heat exchanger on the building ceiling or wall) comprising: a heat-conducting body (11, a carrier plate) made of a flexible foil of aluminum, copper or an alloy thereof (refer to par. 55, wherein aluminum a foil-like or sheet-like); a heat-transfer fluid pipe (14, pipe) made of a plastic tube and (refer to par. 26) is connected in a heat-conducting manner to the heat conducting body (11), 
            the heat-transfer fluid pipe (14) being embedded in sections in ducts (heat conducting plates 16a, 16b, 16c, 16d is being considered as parallel ducts; refer Fig. 2) of heat-conducting material (material of heat conducting plates 16) in heat-conducting contact, wherein the ducts (16a-16d) have a channel-shaped locating section (circular section of ducts 16a-16d where the pipe is installed) and two tabs (left and right extensions of parallel ducts 16; Figs. 2-5) which are connected to the channel-shaped locating section, so that the ducts (16) are approximately Ω shaped in cross-section (as can be seen in Figs. 2-5), the tabs (left and right extensions of ducts 16; Figs. 2-5) are connected flat to the heat-conducting body (11) in order to establish a heat-conducting connection of the heat-transfer  fluid pipe (14) to the heat-conducting body (11), (refer to par. 29) and the sections of the heat-transfer fluid pipe (14).  
         Dieter does not explicitly disclose the heat-transfer fluid pipe made of a capillary plastic tube; the heat transfer fluid pipes being arranged with a spacing of 1 to 5 cm. 
(4) made of a capillary plastic tube (capillary tube mat 1); the heat transfer fluid pipes (4) being arranged with a spacing of (capillary tubes 4 each at a spacing or distance d/2). 
       Bauke does however teach in par. 65 that capillary tubes 4 each at a spacing or distance d/2. In other words, optimization of closer spacing in between piping means more thermal energy being transferred; wider spacing in between piping means less thermal energy being transferred.     
        Therefore, the arrangements of the spacing between the heat-transfer fluid pipes is recognized as result-effective variables, i.e., a variable which achieves a recognized result. In this case, the recognized result is the facilitation of lower or higher heat transfer rate from the pipe system to the environment. 
         Therefore, since the general conditions of the claim, i.e. the heat transfer fluid pipes being arranged with a certain spacing and design factors involved, were disclosed in the prior art by Bauke, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Dieter, by setting the heat transfer fluid pipes to be arranged with a spacing of 1 to 5 cm.
In regards to claim 2, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the heat-conducting (11) comprises a main heat transfer surface (17, a protective layer surface), configured for heat exchange with an environment, and a main mounting surface (12) facing away from the main heat transfer surface (17), (refer to Figs. 1a-1d), wherein the tabs (left and right tabs of 16) are connected to the main mounting surface (12), (refer to par. 70, wherein fastened to the front side 12).
In regards to claim 3, Dieter meets the claim limitations as disclosed above in the rejection of claim 2. Further, Dieter discloses wherein the sections of the heat-transfer fluid pipe (14) comprise straight section (a straight pipe section 14a, 14b, 14c, 14d) connected at one end to a flow distributor section (inlet section of pipe 14) and at another end to a return distributor section (outlet section of pipe14).  
In regards to claim 6, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the tabs (left and right tabs of 16) are connected to the heat-conducting body (11) via a heat-conducting adhesive or a heat-conducting bonding agent (refer to par. 63, wherein heat conducting sheets 16 can be glued to the carrier plate 11; also par. 46).  
In regards to claim 7, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the ducts (16a-16d) are connected to the heat-conducting body (11) by press joining or forming joining (refer to par. 63, wherein heat conducting sheets 16 can be glued to the carrier plate 11; also par. 46, which is equivalent to forming joining).  
In regards to claim 11, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the heat-conducting body (11) has a wall thickness of at least about 10 µm and of at most about 100 µm (refer to par. 55).  
In regards to claim 13, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the heat conducting body (11) has (refer to par. 55).  
In regards to claim 14, Dieter meets the claim limitations as disclosed above in the rejection of claim 2. Further, Dieter discloses wherein the heat-conducting body (11) has on the heat transfer surface (17), a coating selected from the group consisting of: a heat emission-optimized coating, a heat absorption-optimized coating, a coating (refer to par. 74, wherein coating of the underside of the carrier plate 11) with an adsorbent material, a coating with an absorbent material and a coating for protection against physical or chemical environmental influences (refer to par. 55).  
In regards to claim 19, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein the heat-conducting body (11) and/or the ducts are formed by a material selected from the group consisting of: aluminum, copper, an alloy, and a composite material (refer to par. 61). 
In regards to claim 52, Dieter meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the heat-transfer fluid pipe (14) is a flexible heat-transfer fluid pipe (plastic tube, refer to par. 26; note: that plastic is a known flexible material), and wherein the heat-conducting body (11) made of flexible foil (refer to par. 55, wherein aluminum a foil-like or sheet-like) and the flexible heat-transfer fluid pipe (14) form a flexible heat exchanger element (also, see capillary tube 4 mat 1 of Bauke).

Claims 5, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dieter et al. (EP3109559, see attached translation) in view of Bauke et al. (DE102009000612), further in view of Michael et al. (WO2012/010272, see attached translation).
In regards to claim 5, Dieter meets the claim limitations as disclosed above in the rejection of claim 1. Further, Dieter discloses wherein an inner contour of the ducts (16a, 16b, 16c, 16d) is matched to an outer contour of the heat-transfer fluid pipe (14), (as can be seen in Figs. 1-2).
          Dieter does not explicitly disclose an opening width of the ducts is smaller in cross-section than an outer dimension of the heat-transfer fluid pipe in cross-section.  
          Michael discloses Heating or cooling element for a ceiling structure (refer to Fig.4) wherein an opening width (distance between the edges 1.6; refer to Figs. 1, 3 and 5) of the ducts (heat conducting profiles 1; Fig. 4) is smaller in cross-section than an outer dimension of the heat-transfer fluid pipe (2) in cross-section (refer to par. 17, lines 116-118; Fig. 5).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieter to have an opening width of the ducts to be smaller in cross-section than an outer dimension of the heat-transfer fluid pipe in cross-section as taught by Michael, in order to provide the pipe 2 to be clipped into the bulge 1.2, thus securing the pipe tightly in the bulge (refer to par. 17, lines 113-115).
In regards to claim 10, Dieter meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein the ducts have a wall thickness of at least about 10 µm and of at most about 100 µm. 
(refer to Fig.4) wherein the ducts (heat conducting profiles 1; Fig. 4) have a wall thickness of at least about 10 µm and of at most about 100 µm, preferably at least about 15 µm and at most about 50 µm (refer to par. 17, lines 119-121).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieter to have the ducts wall thickness of at least about 10 µm and of at most about 100 µm, preferably at least about 15 µm and at most about 50 µm as taught by Michael, in order to improve the heat transfer between the duct wall and pipe refer to par. 17).
In regards to claim 12, Dieter meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein the ducts have a wall thickness of at least about 0.5 mm and at most about 5 mm.  
         Michael discloses Heating or cooling element for a ceiling structure (refer to Fig.4) wherein the ducts (heat conducting profiles 1; Fig. 4) have a wall thickness of at least about 10 µm and of at most about 100 µm, preferably at least about 15 µm and at most about 50 µm (refer to par. 17, lines 119-121).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieter to have the ducts wall thickness of at least about 0.5 mm and at most about 5 mm as taught by Michael, in order to improve the heat transfer between the duct wall and pipe (refer to par. 17).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dieter et al. (EP 3109559, see attached translation) in view of Bauke et al. (DE102009000612), further in view of Musgrave et al. (US 1,800,150).
In regards to claim 8, Dieter meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein the channel-shaped locating sections of the ducts are embedded in a carrier component with grooves which are matched to an outer contour of the ducts, the carrier component being an insulation board.  
          Musgrave teaches a heating or cooling of the walls, floors or ceilings of a building (refer to Fig. 2) wherein the channel-shaped locating sections of the ducts (D) are embedded in a carrier component (B) with grooves (a2) which are matched to an outer contour of the ducts (D), the carrier component (B) being an insulation board (slabs of cork insulating material; refer to page 2, col.1, lines 12-14).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieter to have the channel-shaped locating sections of the ducts to be embedded in a carrier component with grooves which are matched to an outer contour of the ducts the carrier component to be an insulation board as taught by Musgrave, in order to obtain a better diffusion of the heat over, the material in which the said pipes are carried or supported from the surface (refer to page 1, col. 1, lines 15-19).

Claims 20, 24-25 and 32 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bitter et al. (DE102013008717, see attached translation) in view of Habisreitinger et al. (US 6,001,198).
In regards to claim 20, Bitter discloses a method of manufacturing a heat exchanger element (manufacturing method of a surface heat exchanger element 10, refer to par. 128; Figs. 1 and 8-9) comprising a heat-conducting body (11, a carrier plate) with a heat transfer surface (54, under side surface) and being made of a flexible foil of aluminum, copper or an alloy thereof (refer to par. 9), and a heat-transfer fluid pipe (20, pipe) comprising sections arranged with a spacing of 1 to 5 cm between each other, the heat-transfer fluid pipe made of a capillary plastic tube and being heat-conductively connected to the heat conducting body (11), (as can be seen in Figs. 8-9), wherein the method  comprises:        
        arranging a heat-conductive foil (a flat heat-conducting sheet or foil 14; refer to par. 9 and 129) on a template (41) having grooves (44, receiving member) such that the grooves (42) are covered by the heat-conductive foil (as can be seen in Figs. 8-9); using foil strips (refer to par. 9 for foil strips, 14a-14f; Fig. 1) each covering a groove (44) as the foil, or       
         forming foil strips (14a-14f) each covering a groove from the heat-conductive foil; pressing the heat-conductive foil strips (14a-14f) into the respective groove (44), (via tool or press 39, as can be seen in Figs. 8-9), the heat-conductive foil strips (14a-14f) being configured in width so that, after pressing in, each of the foil strips form a section pressed into the grooves (44, receiving channel 42; Fig. 8-9), and tabs (wings with surface 55; Fig. 8) projecting laterally at longitudinal edges of the grooves (44), (as can be seen in Figs. 8-9); 
          inserting the sections of the heat-transfer fluid pipe (20) into the channel-shaped sections (42) of the heat-conductive foil strips (14a-14f) pressed into the grooves (as can be seen in Figs. 8-9); and connecting the tabs flatly with the heat-conducting body (adhesive-coated sections, refer to par. 136), wherein the foil strips (14a-14f) are formed when pressed into the grooves (44), (refer to Figs. 8-9), 
          Bitter fails to explicitly teach wherein the heat-transfer fluid pipe comprising sections arranged with a spacing of 1 to 5 cm between each other; the foil strips are formed when pressed into the grooves, by the foil tearing longitudinally between the grooves at predefined locations, the predefined locations being preferably realized by a weakening, produced in the foil before the foil is arranged on the template, or the foil strips are formed in the foil arranged on the template by a cutting tool.
        Habisreitinger teaches a method and apparatus for cutting through protective foil the foil strips are formed when pressed into the grooves, by the foil tearing longitudinally between the grooves at predefined locations (tear at the perforation lines; col.8, lines 10-15), the predefined locations being produced in the foil before the foil is arranged on the template (col.8, lines 4-19).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bitter to wherein configure the foil strips to be formed when pressed into the grooves while the foil arranged on the template by a cutting tool preferably integrated in a pressing tool for pressing the foil strips into  perform cutting operation can commence (refer to col.4, lines 35-39).        
In regards to claim 24, Bitter meets the claim limitations as disclosed above in the rejection of claim 20. Further, Dieter discloses wherein the heat-conductive foil is carried by a pressing tool (39, tool or press; par 124) for pressing the foil strips (44) into the grooves (42), arranged on the template (41), and then pressed into the grooves in a single pull (as can be seen in Figs. 8-9).  
In regards to claim 25, Bitter meets the claim limitations as disclosed above in the rejection of claim 20. Further, Dieter discloses wherein the tabs (wings with surface 55; Fig. 8) are connected to the heat-conducting body (11) via a heat-conducting adhesive (adhesive-coated sections, refer to pars. 136 and 108) or a heat-conducting bonding agent, the adhesive or the bonding agent being applied to the heat-conducting body (11), (refer to par. 108, wherein heat conducting sheet 14f can be glued to the underside 54 of the carrier plate 11; also Figs. 6-7) in advance.  
In regards to claim 32, Bitter meets the claim limitations as disclosed above in the rejection of claim 20. Further, Bitter discloses wherein the heat-conducting body (11) and/or the foil or foil strips (14a-14f) are made of a material selected from the group consisting of: aluminum, copper, an alloy and composite material (refer to par. 9).  

Claims 27 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bitter et al. (DE102013008717, see attached translation) in view of Habisreitinger et al. (US 6,001,198), further in view of Michael et al. (WO2012/010272, see attached translation).
In regards to claim 27, Bitter meets the claim limitations as disclosed above in the rejection of claim 20. Further, Bitter discloses wherein the template is made of an elastically flexible material (refer to par. 137, being deformable is being considered as elastically flexible), but fails to explicitly disclose an opening width of the channel-shaped portions of the foil strips pressed into the grooves is smaller than an outer diameter of the heat-transfer fluid pipe.  
        Michael discloses Heating or cooling element for a ceiling structure (refer to Fig.4) wherein an opening width (distance between the edges 1.6; refer to Figs. 1 and 5) of the channel-shaped portions (bulged portion 1.2 of heat conducting profiles 1; Fig. 4-5) of the foil strips pressed into the grooves is smaller in cross-section than an outer dimension of the heat-transfer fluid pipe (2), (refer to par. 17, lines 116-118; Fig. 5).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bitter to have an opening width of the channel-shaped portions of the foil strips pressed into the grooves to be smaller than an outer diameter of the heat transfer fluid pipe as taught by Michael, in order to provide the pipe 2 to be clipped into the bulge 1.2, thus securing the pipe tightly in the bulge (refer to par. 17, lines 113-115).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bitter et al (DE102013008717, see attached translation) in view of Habisreitinger et al. (US 6,001,198), further in view of Musgrave et al. (US1,800,150).
In regards to claim 28, Bitter meets the claim limitations as disclosed above in the rejection of claim 20. Further, Bitter discloses wherein the heat conductive foil (14) is or a bonding agent on a surface (54) facing the template (41) prior to being arranged on the template (Figs. 8-9), thereby forming a connection with the template (11) after the foil strips (14a-14f) have been pressed into the respective groove (44), but fails to explicitly teach the template being made of a heat and/or sound insulating material and lies on the heat exchanger element as an insulation board. 
          Musgrave teaches a heating or cooling of the walls, floors or ceilings of a building (refer to Fig. 2) wherein the locating sections of the ducts (D) are embedded in a carrier component (B) with grooves (a2) which are matched to an outer contour of the ducts (D) and the carrier component (B) is an insulation board (slabs of cork insulating material; refer to page 2, col.1, lines 12-14).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bitter to have the locating sections of the ducts to be embedded in a carrier component with grooves which are matched to an outer contour of the ducts and the carrier component to be an insulation board as taught by Musgrave, in order to obtain a better diffusion of the heat over, the material in which the said pipes are carried or supported from the surface (refer to page 1, col. 1, lines 15-19).

Claims 39-40 and 49 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dieter et al. (EP3109559, see attached translation) in view of, Bauke et al. (DE102009000612) and Gregory (US 2015/0136361), further in view of Schmidt (DE 3941618, see attached translation).
In regards to claim 39, Dieter discloses a building panel (refer to Fig. 6) comprising the heat exchanger element (heat exchanger element on the building ceiling or wall; par. 7) according to claim 1, the heat exchanger element comprising a heat exchange surface (26, a surface heat exchanger; Fig. 6), the building panel having an area of at least 1m2 (refer to par. 85), but fails to disclose the remaining limitations of claim 39. 
         Schmidt teaches a heat exchanger element (heat transfer element 1, Fig. 1) for a building which has a heat exchange surface (24, 25; Fig. 6) a cooling device (a device for cooling including water cooling conduit 3; pars.1 and 47), and a collecting device (water channels 26 and 27 to collect and discharge condensed water; refer to par. 64), the cooling device is configured to cool the heat exchange surface (refer to par. 23), in contact with ambient air, to a temperature below a dew point of water vapour in the ambient air, the contact surface (24, 25) has an inclination to the horizontal so that condensed water can drain away from the contact surface, and wherein the collecting device is configured to collect and carry away the condensed water in a controlled manner (refer to par. 64 and 25; wherein water channels 26 and 27 to collect and discharge condensed water; figures 6-8). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieter to include a cooling device and a collecting device to cool the heat exchange surface, which is in contact with the ambient air, where the contact surface having an inclination to the horizontal as taught by Schmidt, in order to collect and discharge condensed water, thus improve cooling efficiency (refer to par. 64).
In regards to claim 40, Dieter meets the claim limitations as disclosed above in the rejection of claim 39, but fails to explicitly teach further comprising: a facing wall for the heat exchanger element, wherein the facing wall being arranged at least 10 cm in front of the heat exchange surface and conceals the heat exchanger element. 
          Gregory does however teach in par. 349 that the building panel (roof panel 91; refer to Figs. 9a and b) additionally has a facing wall (92, a transparent sheet) being arranged at least a gap (94, air gap) in front of the heat transfer surface (93, conducting surface), and wherein the facing wall (92) conceals the heat exchanger element (elements below conducting surface 93), (refer to par. 349). In other words, optimization of more piping means more thermal energy transferred and less distance between piping; less piping means more thermal energy transferred and bigger distance between piping. Therefore, the arrangements of the spacing between the heat-transfer fluid pipes is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of thermal bypass or air gap (refer to par. 349 of Gregory). 
           Therefore, since the general conditions of the claim, i.e. the facing wall for the heat exchanger element being arranged at least with a certain spacing or gap in front of the heat transfer surface and design factors involved, were disclosed in the prior art by Gregory, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Dieter, by setting the facing wall being arranged at least 10 cm in front of the heat transfer surface.
In regards to claim 49, Dieter meets the claim limitations as disclosed above in the rejection of claim 39. Further, Schmidt teaches wherein the collecting device (26, 27) is connected to a collection container (36, Fig. 7 of Schmidt) configured to be connected to a domestic water drain and/or water recovery system and/or configured to be transported and emptied (refer to par. 64, wherein condensed water can collect and be discharged; also Figs. 6-8 of Schmidt).  

                                             Response to Arguments
Applicant's arguments filed on 06/17/2021 have been considered but are moot because
the arguments do not apply to the newly cited references.
The amended claims not taught by the previously cited references are taught by newly cited reference of Bauke et al. (DE102009000612). Bauke et al. (DE102009000612) teaches a pipe made of a capillary plastic tube.
In regards to the argument that Dieter teaches a plate not a foil, it is noted that by original presentation of the application, the original claim 1 of the current application uses first embodiment (as stated in par. 30 of the current application and also claim 13 of current application that the heat-conducting body has a wall thickness of at least about 0.5 mm and at most about 5 mm), and the amended claim 1 uses the second embodiment which states heat-conducting body being a foil. Therefore, by original presentation, the amended claim is restrict-able and the original prior art is valid. Note: that Applicant can’t use two different embodiments for the same application.
 

                                                       Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


/M.T/Examiner, Art Unit 3763         
                                                                                                                                                                                               /CASSEY D BAUER/Primary Examiner, Art Unit 3763